
	

114 HR 3824 IH: Forest Service and Department of the Interior Law Enforcement Improvement Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3824
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Mr. Hardy introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reform oversight of law enforcement activities of the Forest Service and the Department of the
			 Interior and to improve coordination and cooperation with local law
			 enforcement agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Forest Service and Department of the Interior Law Enforcement Improvement Act of 2015. 2.Management of Forest Service law enforcement personnel (a)Responsibility of regional foresterExcept in the case of law enforcement personnel described in subsection (b), the Regional Forester for a Forest Service Region shall be responsible for all Forest Service law enforcement personnel assigned to that Region. The Regional Forester may delegate this responsibility to Forest Supervisors and District Rangers as the Regional Forester considers appropriate and based on the capabilities of the line officer.
 (b)Investigations DivisionThe Chief of the Forest Service, acting through the Director of Law Enforcement, shall remain responsible for the Investigations Division of Forest Service law enforcement.
			3.Federal Lands Law Enforcement Review Boards
 (a)EstablishmentThe Secretary of Agriculture, with respect to the Forest Service, and the Secretary of the Interior, with respect to the land management agencies of the Department of the Interior, shall establish a Federal Lands Law Enforcement Review Board.
 (b)CompositionEach Federal Lands Law Enforcement Review Board shall be composed of seven members as follows: (1)The applicable Director of Law Enforcement.
 (2)A Law Enforcement Regional Special Agent in Charge, in the case of the Board established by the Secretary of Agriculture, and a State Director of Law Enforcement and Security, in the case of the Board established by the Secretary of the Interior.
 (3)Three line officers selected by the Secretary concerned. (4)One member of the National Sheriffs’ Association who resides east of the 100th meridian and is recommended by the Association.
 (5)One member of the National Sheriffs’ Association who resides west of the 100th meridian and is recommended by the Association.
 (c)PurposesThe purposes of a Federal Lands Law Enforcement Review Board are to review and make recommendations regarding the following:
 (1)Law enforcement incidents of concern involving law enforcement personnel of the agency. (2)Proposed changes to agency law enforcement policy.
 (3)The cooperative law enforcement program. (4)Training of agency law enforcement personnel.
 (d)Additional boardsThe Secretary of Agriculture, with respect to the Forest Service, and the Secretary of the Interior, with respect to the land management agencies of the Department of the Interior, may establish additional Federal Lands Law Enforcement Review Boards at subordinate levels of the agency.
			4.Improved coordination and cooperation with local law enforcement agencies
 (a)Forest servicePublic Law 92–82 (16 U.S.C. 551a) is amended by adding at the end the following new sentence: If a political subdivision of a State contains 25,000 acres or more of Federal land, all or a majority of which is National Forest System land, the Secretary shall endeavor to develop a memorandum of understanding with the political subdivision to address the specific roles and coordination between Forest Service law enforcement personnel and local law enforcement..
 (b)Department of the InteriorIf a political subdivision of a State contains 25,000 acres or more of Federal land, all or a majority of which is under the jurisdiction of a land management agency of the Department of the Interior, the Secretary of the Interior shall endeavor to develop a memorandum of understanding with the political subdivision to address the specific roles and coordination between Department law enforcement personnel and local law enforcement.
			
